DETAILED ACTION

This action is in response to Applicants’ amendment received on January 13, 2022.
Claims 1-20 are pending in the application. Claims 14-20 have been added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2021 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “mounting portion and central bolt hole” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 17, the limitations “mounting portions and central bolt hole” which are required by the claims, are not present nor described in the written description.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US PG Pub No. 2008/0011260), hereinafter “Hashimoto”, in view of Noguchi et al. (US PG Pub No. 2012/0210971), hereinafter “Noguchi”.
Regarding claim 1, Hashimoto discloses a structure of an internal combustion engine comprising: an internal combustion engine main portion (E) comprising a crank 
Hashimoto fails to disclose that the baffle plates are fastened to the oil pan.
However, Noguchi discloses a baffle plate (Noguchi (Fig. 1 (40))) that is fastened to the oil pan (Noguchi (Fig. 1 (10))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hashimoto by incorporating the teachings of Noguchi in order to have an oil pan assembly that is made integral and it can be removed all at once in order to reach the crank case.
Regarding claim 2, Hashimoto discloses a structure of an internal combustion engine comprising: an internal combustion engine main portion (E) comprising a crank case (paragraph 46, line 2) and a crank shaft (Fig. 1 (20)) rotatably supported by the crank case (paragraph 46, lines 1-2); an oil pan (Fig. 3 (14 &15)) connected to the internal combustion engine main body portion (E), the oil pan (14 & 15) including a deep bottom portion (15) for receiving oil and a shallow bottom portion (14), the deep bottom portion (15) having a relatively deep depth and the shallow bottom portion (14) having a relatively shallow depth; and a plurality of baffle plates (Fig. 7 (47-49)) disposed in the oil pan (14 & 15), wherein among the plurality of baffle plates (Fig. 7 (47-49)), a rigidity of a baffle 
Hashimoto fails to disclose that the baffle plates are being fastened to the oil pan by a plurality of bolts.
However, Noguchi discloses a baffle plate (Noguchi (Fig. 1 (40))) that is being fastened to the oil pan (Noguchi (Fig. 1 (10))) by a plurality of bolts (Noguchi (Fig. 1 (49))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hashimoto by incorporating the teachings of Noguchi in order to have an oil pan assembly that is made integral and it can be removed all at once in order to reach the crank case.
Regarding claim 3, Hashimoto discloses a structure of an internal combustion engine comprising: an internal combustion engine main portion (E) comprising a crank case (paragraph 46, line 2) and a crank shaft (Fig. 1 (20)) rotatably supported by the crank case(paragraph 46, lines 1-2); an oil pan (Fig. 3 (14 &15)) connected to the internal combustion engine main body portion (E); and a plurality of baffle plates (Fig. 7 (47-49)) disposed in the oil pan (14 & 15), wherein the oil pan (14 & 15) comprises a bottom portion (15) for receiving oil, and a heavy-equipment joint portion (Fig. 7 (in the vicinity of element 35)) disposed on a side portion of the oil pan (14 & 15), and wherein among the plurality of baffle plates (Fig. 7 (47-49)), a rigidity of a baffle plate (47-48) disposed at the heavy-equipment joint portion (Fig. 7 (in the vicinity of element 35)) is higher than a rigidity of another baffle plate (paragraph 66, lines 1-7).
Hashimoto fails to disclose that the baffle plates are being fastened to the oil pan by a plurality of bolts.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hashimoto by incorporating the teachings of Noguchi in order to have an oil pan assembly that is made integral and it can be removed all at once in order to reach the crank case.
Regarding claim 4, the modified invention of Hashimoto discloses the structure according to claim 2, wherein the plurality of baffle plates (Fig. 7 (47-49)) consists of a first baffle plate (47-48) having a relatively high rigidity and a second baffle plate (49) having a low rigidity (paragraph 66, lines 1-7).
The modified invention of Hashimoto fails to disclose that the first baffle plate is made of an iron-based material and the second baffle plate is made of an aluminum-based material.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hashimoto by incorporating that the first baffle plate is made of an iron-based material and the second baffle plate is made of an aluminum-based material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 5, the modified invention of Hashimoto discloses the structure according to claim 2, wherein the plurality of baffle plates (Fig. 7 (47-49)) consists of a first baffle plate (47-48) having a relatively high rigidity and a second baffle plate (49) having a low rigidity (paragraph 66, lines 1-7), and wherein the second baffle plate (49) has a clearance (Fig. 7 (49d)) for a structural member.

Regarding claim 7, the modified invention of Hashimoto discloses the structure according to claim 2, wherein the plurality of baffle plates (Fig. 7 (47-49)) consists of a first baffle plate (47-48) having a relatively high rigidity and a second baffle plate (49) having a low rigidity (paragraph 66, lines 1-7), and wherein the first baffle plate (47-48) has a rib (Fig. 7 (in the vicinity of elements 31 & 32)) formed to connect fastening points for the oil pan (14 & 15).
Regarding claim 8, the modified invention of Hashimoto discloses the structure according to claim 7, wherein the rib (Fig. 7 (in the vicinity of elements 31 & 32)) formed in the first baffle plate (47-48) has a lightened portion (Fig. 7 (in the center of element 47)).
Regarding claim 9, the modified invention of Hashimoto discloses the structure according to claim 3, wherein the plurality of baffle plates (Fig. 7 (47-49)) consists of a first baffle plate (47-48) having a relatively high rigidity and a second baffle plate (49) having a low rigidity (paragraph 66, lines 1-7).
The modified invention of Hashimoto fails to disclose that the first baffle plate is made of an iron-based material and the second baffle plate is made of an aluminum-based material.
the first baffle plate is made of an iron-based material and the second baffle plate is made of an aluminum-based material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 10, the modified invention of Hashimoto discloses the structure according to claim 3, wherein the plurality of baffle plates (Fig. 7 (47-49)) consists of a first baffle plate (47-48) having a relatively high rigidity and a second baffle plate (49) having a low rigidity (paragraph 66, lines 1-7), and wherein the second baffle plate (49) has a clearance (Fig. 7 (49d)) for a structural member.
Regarding claim 11, the modified invention of Hashimoto discloses the structure according to claim 3, wherein the plurality of baffle plates (Fig. 7 (47-49)) consists of a first baffle plate (47-48) having a relatively high rigidity and a second baffle plate (49) having a low rigidity (paragraph 66, lines 1-7), and wherein a gap (Fig. 7 (between elements 47-48 and 49)) is formed between the first baffle plate (47-48) and the second baffle plate (49).
Regarding claim 12, the modified invention of Hashimoto discloses the structure according to claim 3, wherein the plurality of baffle plates (Fig. 7 (47-49)) consists of a first baffle plate (47-48) having a relatively high rigidity and a second baffle plate (49) having a low rigidity (paragraph 66, lines 1-7), and wherein the first baffle plate (47-48) has a rib (Fig. 7 (in the vicinity of elements 31 & 32)) formed to connect fastening points for the oil pan (14 & 15).

Regarding claim 14, the modified invention of Hashimoto discloses the structure according to claim 1.
The modified invention of Hashimoto fails to disclose that the first baffle plate and the second baffle plate are made of different materials.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hashimoto by incorporating that the first baffle plate and the second baffle plate are made of different materials, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 15, the modified invention of Hashimoto discloses the structure according to claim 14.
The modified invention of Hashimoto fails to disclose that the first baffle plate is made of an iron-based material and the second baffle plate is made of an aluminum-based material.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hashimoto by incorporating that the first baffle plate is made of an iron-based material and the second baffle plate is made of an aluminum-based material, since it has been held to be within the general skill of a worker in the art to In re Leshin, 125 USPQ 416.
Regarding claim 16, the modified invention of Hashimoto discloses the structure according to claim 15, wherein the first baffle plate (47-48) and the second baffle plate (49) are fastened to the oil pan (Noguchi (Fig. 1 (10))) by a plurality of bolts (Noguchi (Fig. 1 (49))).

Response to Arguments
Applicants’ remarks filed on January 13, 2022 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747